Citation Nr: 0104556	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether an April 1983 rating decision, in which a 10 
percent disability evaluation was assigned for post-traumatic 
stress disorder (PTSD), was based on clear and unmistakable 
error (CUE).

2.  Whether there is jurisdiction to consider a claim of CUE 
in a May 1989 rating decision that increased the evaluation 
for PTSD to 30 percent.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDINGS OF FACT

1.  In the rating decision of April 29, 1983, which assigned 
a 10 percent evaluation for residuals of PTSD, the RO 
considered the correct evidence, laws, and regulations as 
they then existed.

2.  The RO's April 29, 1983, decision did not involve 
undebatable error that would have led to a materially 
different outcome.

3.  The RO's May 1989 decision, which increased the 
evaluation for PTSD to 30 percent, was affirmed by a May 1990 
Board decision.


CONCLUSION OF LAW

1.  The RO's rating decision of April 29, 1983, granting a 10 
percent disability evaluation for PTSD did not involve clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 1991); 
38 C.F.R. § 3.105 (2000).

2.  The RO's May 1989 rating decision increasing the 
evaluation for PTSD to 30 percent cannot be the subject of a 
valid claim of CUE because it was subsumed by the Board's May 
1990 decision.  38 U.S.C.A. §§ 5108, 7104(a), (b) (West 1991 
& Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the majority of the court held 
that failure on the part of VA to comply with its duty to 
assist veterans with the development of their claims could 
never constitute clear and unmistakable error.  The Court 
reached this conclusion on the basis that such a failure 
creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

More recently, the United States Court of Appeals for the 
Federal Circuit has held that in order to be CUE, the error 
must be of a type that is outcome determinative.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The duty to assist is largely superfluous in this case 
because a claim of CUE is decided on the basis of the law and 
evidence as they existed at the time of the decision.  The RO 
has informed the veteran by its letters, the statement of the 
case, and the supplemental statement of the case; of the 
evidence needed to substantiate his claim, and has also 
advised him of the evidence it has obtained.  The Board finds 
that these efforts have resulted in compliance with the 
notice and duty to assist requirements of current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Under the law, no further assistance is 
required prior to adjudication of this appeal.

When the Board affirms a decision of the RO, that decision is 
subsumed by the final appellate decision.  The RO decision 
that has been affirmed by the Board becomes "part and parcel" 
of the final Board decision.  38 C.F.R. § 20.1104; Olson v. 
Brown, 5 Vet. App. 430, 433 (1993).  An RO decision that has 
been affirmed by the Board is not reviewable for CUE because 
it merges with the Board decision and ceases to have any 
independent effect once the Board renders a final decision.  
See VAOPGCPREC 14-95.  Thus, an appellant may not properly 
raise a claim of CUE against a RO decision that was the 
subject of a notice of disagreement leading to a Board 
decision.

The Court has held that a claim for an increased rating is a 
new claim.  See Suttmann v. Brown, 5 Vet. App. 127, 136 
(1993) (claim for increase "based upon facts different from 
the prior final claim"); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992) (in claim for increased rating "veteran 
claims that his service-connected disability has undergone an 
increase in severity since that prior claim" (emphasis in 
original)); Fenderson v. West, 12 Vet. App. 119, 125 (1999).  
In Proscelle, 2 Vet. App. 631- 632, the Court held that a 
veteran's request for an increased rating is not subject to 
the legal requirements prohibiting reopening of previously 
denied claims except upon the submission of new and material 
evidence.  VA General Counsel, in VAOPGCPREC 14-95, clearly 
holds that a decision by the RO is not subsumed by a 
subsequent Board decision unless the Board adjudicates the 
same claim on the merits.

The United States Court of Appeals for the Federal Circuit 
has specifically held that a veteran's claim of CUE in an RO 
decision assigning an original disability rating was not 
subsumed by later Board decisions affirming the same 
percentage evaluation, but not adjudicating a claim of CUE in 
the original decision.  Brown v. West, 203 F.3d 1378 (Fed. 
Cir. 2000)

The April 1983 decision concerned the original disability 
evaluation and the Board's May 1990 decision did not 
determine whether there was CUE in that decision.  Thus, the 
April 1983 decision was not subsumed.  See VAOPGCPREC 14-95.

Factual Background

A review of the record demonstrates that in March 1981, the 
veteran requested service connection for post-traumatic 
stress neurosis.  

In June 1981, the veteran underwent VA psychological testing.  
At the time of the examination, the veteran reported an 
unusual number of family deaths, which the examiner indicated 
seemed to facilitate the veteran's basic view of the world as 
an untrustworthy place.  He further noted that the veteran's 
Vietnam experience probably served to cement attitudes and 
beliefs about the amount of control an individual could exert 
over his environment and himself and undoubtedly contributed 
to the continuation of themes of abandonment, loss, and 
rejection.  The examiner also indicated that the veteran was 
not functioning at optimal cognitive levels.  

He noted that the veteran tended toward severe and painful 
depression that could trigger suicidal ideation.  He also 
frequently felt helpless and different from other people and 
at times felt that others would read his mind or invade his 
space.  The examiner also observed that his suspicions and 
fears frequently inhibited the development of relationships.  
The examiner further indicated that the veteran could 
possibly resort to volatile outbursts under duress, but that 
depression, painful introspection, and rumination would be 
more common responses to stress.  

In summary, the examiner found that the veteran felt 
depressed and isolated from others, that his self-esteem was 
low, and that he tended to make excessive cognitive demands 
of himself that reduced his self-esteem.  He further noted 
that the veteran might lose contact with reality under 
stressful conditions but that he generally recovered without 
help or support.  

In October 1981, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported having lost a lot friends and having been exposed to 
much combat while in Vietnam.  He indicated that he 
continually thought about Vietnam and that he had only 
recently been able to become involved with school and a work 
study program to distract himself.  

The veteran reported having nightly dreams about Vietnam and 
waking up in a cold sweat.  He further stated that he was 
sensitive to certain smells and that helicopter noises 
reminded him of Vietnam.  He also reported that loud noises 
bothered him and that Vietnam movies would depress him.  The 
veteran indicated that he tended toward the side of severe 
painful depression and occasional suicide thinking.  He also 
reported that he frequently felt lost, helpless, and 
disoriented.  

The veteran's energy level was noted to be low and he had to 
force himself to work throughout the day.  His concentration 
was noted to have been good for the past eight months.  He 
also reported that he was doing much better in school and 
that his mood had been improving slightly.  He further noted 
that there were times that he actually enjoyed things but 
indicated that this lasted less than a day.  He also stated 
that he was not nearly as self-depreciatory or guilty as he 
had been in the past.  He further reported that he had 
problems with anger for a long time but that this had 
improved.  

The examiner noted that the veteran had worked as a machine 
shop laborer for one year following his release from service 
and that he had held thirty to thirty five jobs over the next 
five to six years.  He observed that he was currently taking 
15 credits at a local college and that he was in a work study 
program working at VA for 18 to 25 hours per week.  He had 
been in the work study program for approximately one and one-
half years.  

Mental status examination revealed the veteran to be quite 
pleasant, cooperative, and open.  His behavior was 
appropriate.  His speech was clear, coherent, and fluent.  
His mood was slightly low without much dysphoria.  Thought 
content showed some chronic depression with low self esteem 
and sadness.  Chronic thoughts of Vietnam intruded into his 
thinking.  Certain dreams, smells, and sounds, intensified 
his feelings of Vietnam.  There was no evidence of psychosis 
and thought processes were intact with no disturbances in 
associations.  Sensorium was within normal limits except for 
some problems doing proverb interpretations.  The Axis I 
diagnoses were chronic severe PTSD; chronic dysthymic 
disorder; and psychological factors affecting physical 
condition.  

The examiner noted that the veteran fulfilled all the 
criteria for PTSD and that this had been particularly severe, 
although he was finally starting to make improvement with 
treatment.  He also observed that the veteran's chronic 
depressive disorder was improving slightly.  He indicated 
that this had interfered with his ability to work regularly 
for a number of years.  He also noted that it was severely 
interfering with the veteran's ability to socialize.  He 
stated that the veteran was making improvements and that he 
had been able to stick with the work program for one and one-
half years.  

In January 1982, the veteran underwent an additional VA 
psychiatric evaluation.  At the time of the examination, the 
examiner noted that the veteran reported all the classic 
symptoms of PTSD, including recurring recollections and bad 
dreams about Vietnam.  The examiner noted that the veteran 
had had marked diminished interests in life in the past, but 
indicated that this feeling had started to diminish over the 
last few years as he had started his schooling and work study 
program.  The veteran stated that he felt detached from, and 
paranoid, of others and that he could not trust them.  The 
veteran noted that he slept very lightly and that he 
frequently thought about committing suicide but did not have 
a plan.  

Mental status examination found the veteran to be neatly 
dressed.  He spoke in a normal tone of voice and used 
inflexions appropriately.  Organization of speech was 
coherent, logical, and relevant.  His mood seemed slightly 
depressed.  There were no findings of anxiety during the 
examination.  There were no preoccupations or thought 
disturbances.  The veteran was oriented to time, place, and 
person, and his memory was unremarkable.  A diagnosis of 
chronic PTSD was rendered.  

In February 1983, the veteran attended a personal hearing at 
the RO.  At the time of the hearing, the veteran testified as 
to the combat he was involved in while in Vietnam.  He stated 
that he felt very isolated upon his return from Vietnam.  He 
also felt paranoid and disturbed with others upon his return.  
The veteran reported that he currently had trouble sleeping 
and trusting others and that he felt like his goals had been 
taken away from him.  The veteran also testified as to having 
very bad nightmares about Vietnam.  He reported that he had 
been receiving treatment for PTSD since May 1981.  The 
veteran testified that his depression was not as bad as it 
used to be and noted that his sleeping had recently improved.  
A friend of the veteran testified that the veteran had 
trouble controlling his anger.  The veteran also stated that 
he was doing well in school. 

At the time of the hearing, the veteran submitted a letter 
from the Team Leader at the Vet Center.  In his letter, the 
leader indicated that the veteran had been in regular 
individual treatment since May 1981, with the exception of a 
two-month period from November 1982 to January 1983.  He also 
noted that the veteran had completed a ten-week combat 
veterans rap group and had received 10 relaxation training 
sessions.  He observed that since the psychological 
evaluation of June 1981, suicidal ideation and depression had 
markedly diminished.  He also noted that the veteran's self-
esteem had been increasing and that there had been some 
change in his willingness to become involved with groups and 
make friends.  He indicated that the veteran still had 
trouble with emotional intimacy and noted that he would 
continue to struggle with loneliness.  He observed that the 
veteran had a hard time trusting others and felt uncertain 
about his own identity.  He further noted that the veteran 
had worked hard and seemed to be progressing satisfactorily 
in school.  

In its April 1983 decision, the RO noted that the veteran had 
been awarded numerous medals for his Vietnam service.  It 
also made reference to the June 1981 VA psychological 
evaluation and the findings of made at the time of the 
September 1981 VA examination, including reference to the 
veteran being a full-time student and attempting to socialize 
more.  The RO also noted the results of the mental status 
examination.  It also observed that the veteran had been seen 
at the Livermore VAMC in January 1982.  The RO granted 
service connection and assigned a 10 percent disability 
evaluation at that time.  

Under applicable criteria, previous determinations that are 
final and binding, including decisions as to degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of the 
prior decision on the grounds of clear and unmistakable error 
(CUE) has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of error of fact or law 
that when called to the attention of legal reviewers compels 
a conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  A mere disagreement with how the RO evaluated the 
facts before it does not constitute an allegation which is 
adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 
92 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established a three-
pronged test, each of which must be met before clear and 
unmistakable error is established:

(1)[T]he correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be undebatable and of the sort which 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made, and (3) a determination 
that there was CUE must be based on the 
record and law that existed at the time 
of the prior adjudication in question.

Russell v. Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court held that:

[I]f a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there was a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.


Analysis

April 1983 Decision

The veteran and his representative challenge the April 1983 
rating decision, claiming that it contains CUE.  They 
essentially argue that the RO failed to consider and properly 
weigh evidence regarding the severity of the veteran's PTSD.

The Board notes that the veteran did not submit a timely 
substantive appeal with the March 1983 rating determination.  
The decision became final in the absence of a timely appeal.  
A previous claim may be amended upon a showing of clear and 
unmistakable error in a prior RO rating decision.  38 U.S.C. 
A. § 5108; 38 C.F.R. § 3.105.

The Rating Schedule, in effect at that time provided for the 
rating of PTSD under the following criteria:  A 10 percent 
disability evaluation was warranted where the disability 
produced moderate social and industrial impairment.  A 30 
percent disability evaluation was warranted where symptoms 
resulted in such reduction in initiative, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  

In the April 1983 rating decision the RO determined that the 
evidence did not support a disability rating in excess of 10 
percent.  The rating decision issued was based upon the 
records on file at the time of the decision.  The evidence 
relied upon in making the determination included the June 
1981 VA psychological examination, the October 1981 VA 
psychiatric examination, the January 1982 psychological 
evaluation, the testimony of the veteran at his February 1983 
hearing, and records received from the veteran at the time of 
the hearing.  

At the time of the October 1981 VA examination, the veteran 
was noted to be taking 15 credits at a local college and 
working in a work study program working at VA for 18 to 25 
hours per week.  He had been in the work study program for 
approximately one and one-half years.  His concentration was 
noted to have been good for the past eight months and the 
veteran reported that his mood had been improving slightly.  
He also reported that there were times that he actually 
enjoyed things but noted that this lasted less than a day.  
He further indicated that he was not nearly as self-
depreciatory or guilty as he had been in the past and that 
his problems with anger had improved.  While the examiner 
diagnosed the veteran as having severe chronic PTSD, he noted 
that the veteran was finally starting to make improvement 
with treatment and that his chronic depressive disorder was 
improving slightly.  He also observed that the veteran had 
been able to stick with the work program for one and one-half 
years.  

At the time of the January 1982 evaluation, the examiner 
noted that the veteran had had marked diminished interests in 
life in the past, but indicated that this feeling had started 
to diminish over the last few years as he had started his 
schooling and work study program.  Mental status examination 
revealed that the veteran spoke in a normal tone of voice and 
used inflexions appropriately.  Organization of speech was 
coherent, logical, and relevant, and his mood was only 
slightly depressed.  There were no findings of anxiety during 
the examination and there were no preoccupations or thought 
disturbances.  Moreover, he was oriented to time, place, and 
person, and his memory was unremarkable.

At his February 1983 hearing, the veteran testified that his 
depression was not as bad as it used to be and noted that his 
sleeping had recently improved.  The veteran also reported 
that he was doing well in school. 

Finally, in the letter submitted at the time of the hearing, 
the Team Leader noted that since the psychological evaluation 
of June 1981, suicidal ideation and depression had markedly 
diminished.  He further indicated that the veteran's self-
esteem had been increasing and that there had been some 
change in the veteran's willingness to become involved with 
groups and make friends.  He also observed that the veteran 
had worked hard and seemed to be progressing satisfactorily 
in school.  

The veteran has pointed out that medical evidence of record 
at the time of the 1983 decision, showed that his PTSD had 
been described as "severe."  The rating criteria provided 
for a 70 percent evaluation for PTSD that caused severe 
social and industrial inadaptability.  

The provisions of 38 C.F.R. § 4.130 (1983), however, 
specifically provided that in evaluating psychiatric 
disability "the examiner's classification of the disease as 
'mild,' 'moderate,' or 'severe' is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be."  Thus, the RO was 
precluded from merely accepting an examiner's 
characterization of the veteran's disability.  The RO could 
have weighed the examiner's characterization against the 
reports that the veteran's symptoms were improving and that 
he was adjusting well to a work study program.  Such a 
weighing of the evidence could have lead to a conclusion that 
the disability was no more than moderate.  

The veteran obviously disagrees with the weigh in which the 
RO weighed the evidence in its April 1983 decision.  However, 
a disagreement as to how evidence was weighed cannot rise to 
the level of CUE.  Crippen v. Brown, 9 Vet. App. 412, 421 
(1996).

The veteran has not shown, and the Board cannot find, that 
the RO applied the incorrect law or considered the incorrect 
facts as they then existed; nor is there evidence of an 
undebatable error that manifestly changed the outcome.  
Consequently, the Board finds that there was no clear and 
unmistakable error in the April 1983 RO decision that 
assigned a 10 percent disability rating.


May 1989 Decision

In a case in which the Board's decision subsumes an 
unappealed RO determination on collateral attack, the veteran 
may not challenge the original RO determination as containing 
clear and unmistakable error, but must proceed before the 
Board and urge that there was clear and unmistakable error in 
the Board decision that subsumed the unappealed RO 
determination.  See Dittrich v. West, 163 F.3d 1349, 1352-3 
(Fed. Cir. 1998).

The RO's May 1989 rating determination, was affirmed by the 
Board's May 1990 decision.  Therefore, the May 1989 decision 
was subsumed and cannot be the subject of a claim for CUE.  
Rather, the veteran must submit a motion for CUE in the 
Board's decision, or move for reconsideration of the Board 
decision.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§§ 20.1001, 20.1400 (2000).  The veteran has not submitted a 
motion claiming CUE in the Board's decision, nor has he made 
a motion for reconsideration of that decision.

There is no jurisdiction on the part of the RO or the Board 
to consider a claim of CUE in the May 1989 decision.


ORDER

The rating decision of April 29, 1983, which assigned a 10 
percent disability rating for PTSD, did not involve CUE, and 
the claim is denied.

There is no jurisdiction to consider a claim of CUE in a May 
1989 rating decision that increased the evaluation for PTSD 
to 30 percent.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

